The Attorney               General of Texas
                            April 24, 1981




Honorable Chet Brooks, Chairman              Opinion No.    RW-327
Senate Committee on Human Resources
Room 412 - Archives Building                 Re: May state agency expunge
Austin, Texas 78711                          employment  records relating to
                                             termination

Dear Senator Brooks:

      A former employee of the Texas Parks and Wildlife Department, who
was terminated,     has expressed a desire to”have all references    to his
termination  expunged from his employment -records, and further, to have
said records altered to indicate that he voluntarily resigned.    You have
requested our opinion as to whether the department is permitted to make
such a change. You further inquire as to whether such an alteration would
expose the department and the revenues of the State of Texas to liability
and future lawsuits, and whether the department-must    make such a change
at the employee’s request.                         -. _~

      In our opinion, such an alteration is clearly prohibited by article 6252-
178, V.T.C.S., the Open Records Act. Section 3 thereof provides that:

                 (a) All information     collected,   assembled,   or
            maintained by governmental bodies pursuant to law or
            ordinance or in connection       with the transaction of
            official business is public information. . . .       !

Section 5 states that:

                (a)The chief administrative officer of the govern-
            mental body shall be the custodian of public records,
            and. . . shall be responsible for the preservation and
            care of the public records; . . : It shall be the dut of
            the custodian. . . subkct to penalties provided dhis
            5     to see that the public records. . . are carefully
            protected and preserved from deterioration,       altera-
            tion.
            -     . . . (Emphasis added).

Section 12 provides that:

            Any person who wilfully destroys . . or alters public
            records shall be guilty of a misdemeanor and upon




                               pc 1054
                                                                                              /    .




                                                                                       -

.~d,

       Honorable Chet Brooks - Page Two          (MU-3271




                   conviction shall be fined not less than $25 nor more than $4,000,
                   or confined ln the county jail not less than three days nor more
                   than three months, or both such fine and confinement.
                   (Emphasis added).

       The term “public records” is defined in section 2(2) ss:

                   the portion of all documents, writings, letters, memoranda, or
                   other written, printed, typed, eopied, or developed materials
                   which contains public Information.

              You state that the fact that this employee was terminated is indicated in the
       employment records ln question. It cannot be seriously contended that these ( cords,
       including their reference to said termination,    are not public information within the
       Open Records Act.       As we have shown, the act clearly imposes a duty upon the
       custodian of public records to preserve said records and to ensure that, among other
       things, they are not altered.     Anyone who wilfully alters public records is subject to
       the penalties set forth ln section 12.                    -
              We therefore  conclude that the Texas Parks and Wildlife Department may not
       expunge references    to an employee’s termination from its employment records and
       alter those records to indicate that the employee in question separated from the
       department    In some other manner, i&., through.volunfa~   resignation.   We do not
       believe, however, that the Open Records -4ct prohibits the-department    from adding
       material to an employee’s records which explains or refutes information contained
       therein.   We further believe that our discussion of this question also resolves your
       remaining questions.

                                             SUMMARY

                       Article 6252~Wa, V.T.C.S., the Open Records Act, prohibits
                   the Texas Parks and Wildllfe Department       from expunging
                   references  to an employee’s termination from its employment
                   records.




                                                 &a   Attorney    General of Texas

       JOHN W. FAINTER, JR.
       First Assistant Attorney General

       RICHARD E. GRAY III
       Executive Assistant Attorney    General
Honorable Chet Brooks - Page Three   (MW- 327)




Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMl’TTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Giipin
BNW Youngblood




                                                             .I




                                                                  1        <
                                                 -   ,.   .._.        -.            :

                                                                               -.